1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11       RODERICK L. A. G.,                          Case No. CV 20-5727-RAO
12                          Plaintiff,
13             v.                                    MEMORANDUM OPINION AND
                                                     ORDER
14       ANDREW SAUL,
         Commissioner of Social Security,
15                        Defendant.
16
17   I.       INTRODUCTION
18
19            Plaintiff Roderick L. A. G.1 (“Plaintiff”) challenges the Commissioner’s denial

20   of his application for supplemental security income (“SSI”) under Title XVI of the

21   Social Security Act. For the reasons stated below, the decision of the Commissioner

22   is AFFIRMED.

23   ///

24   ///

25   ///

26   1
       Plaintiff’s name is partially redacted in compliance with Federal Rule of Civil
27   Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
     Administration and Case Management of the Judicial Conference of the United
28   States.
1    II.   SUMMARY OF PROCEEDINGS
2          On May 2, 2017, Plaintiff protectively applied for SSI alleging disability
3    beginning January 1, 2015, due to schizoaffective disorder, amphetamine use
4    disorder in remission, HIV, insomnia, and hypertension. (Administrative Record
5    (“AR”) 15, 141-46, 166.) His application was denied on September 18, 2017. (AR
6    62-76.) On October 20, 2017, Plaintiff filed a written request for hearing, and a
7    hearing was held on April 3, 2019. (AR 29-61, 85-88.) Plaintiff, represented by
8    counsel, appeared and testified, along with an impartial vocational expert. (AR 29-
9    61.) On April 26, 2019, the Administrative Law Judge (“ALJ”) found that Plaintiff
10   had not been under a disability, pursuant to the Social Security Act,2 since May 2,
11   2017, the date the application was filed. (AR 24.) The ALJ’s decision became the
12   Commissioner’s final decision when the Appeals Council denied Plaintiff’s request
13   for review. (AR 1-6.) Plaintiff filed this action on June 26, 2020. (Dkt. No. 1.)
14         The ALJ followed a five-step sequential evaluation process to assess whether
15   Plaintiff was disabled under the Social Security Act. Lester v. Chater, 81 F.3d 821,
16   828 n.5 (9th Cir. 1995). At step one, the ALJ found that Plaintiff had not engaged
17   in substantial gainful activity since May 2, 2017, the application date. (AR 18.) At
18   step two, the ALJ found that Plaintiff has the severe impairments of Human
19   Immunodeficiency Virus (HIV), schizoaffective disorder, polysubstance abuse
20   (methamphetamine) and hypertension. (AR 18.) At step three, the ALJ found that
21   Plaintiff “does not have an impairment or combination of impairments that meets or
22   medically equals the severity of one of the listed impairments in 20 CFR Part 404,
23   Subpart P, Appendix 1.” (AR 18.)
24         Before proceeding to step four, the ALJ found that Plaintiff has the residual
25   functional capacity (“RFC”) to:
26   2
      Persons are “disabled” for purposes of receiving Social Security benefits if they are
27   unable to engage in any substantial gainful activity owing to a physical or mental
     impairment expected to result in death, or which has lasted or is expected to last for
28   a continuous period of at least 12 months. 42 U.S.C. § 423(d)(1)(A).
                                               2
1
            [P]erform medium work . . . [except Plaintiff] can [lift] and carry 50
2           pounds occasionally and 25 pounds frequently[;] [h]e can stand and
            walk for 6 hours during an 8-hour work day, and can sit for 6 hours
3
            during an 8-hour work day[;] [h]e can occasionally perform detailed
4           tasks[;] [h]e is able to occasionally interact with co-workers,
            supervisors and the public.
5
6    (AR 20.)
7           At step four, based on Plaintiff’s RFC and the vocational expert (“VE”)’s
8    testimony, the ALJ found that Plaintiff is unable to perform any past relevant work.
9    (AR 23.) At step five, the ALJ found that there are jobs that exist in significant
10   numbers in the national economy that Plaintiff can perform.              (AR 23-24.)
11   Accordingly, the ALJ found that Plaintiff “has not been under a disability . . . since
12   May 2, 2017, the date the application was filed.” (AR 24.)
13   III.   STANDARD OF REVIEW
14          Under 42 U.S.C. § 405(g), a district court may review the Commissioner’s
15   decision to deny benefits. A court must affirm an ALJ’s findings of fact if they are
16   supported by substantial evidence, and if the proper legal standards were applied.
17   Mayes v. Massanari, 276 F.3d 453, 458-59 (9th Cir. 2001). “Substantial evidence .
18   . . is ‘more than a mere scintilla[,]’ . . . [which] means—and means only—‘such
19   relevant evidence as a reasonable mind might accept as adequate to support a
20   conclusion.’” Biestek v. Berryhill, —U.S. —, 139 S. Ct. 1148, 1154, 203 L. Ed. 2d
21   504 (2019) (citations omitted); Revels v. Berryhill, 874 F.3d 648, 654 (9th Cir. 2017).
22   An ALJ can satisfy the substantial evidence requirement “by setting out a detailed
23   and thorough summary of the facts and conflicting clinical evidence, stating his
24   interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725
25   (9th Cir. 1998) (citation omitted).
26          “[T]he Commissioner’s decision cannot be affirmed simply by isolating a
27   specific quantum of supporting evidence. Rather, a court must consider the record
28   as a whole, weighing both evidence that supports and evidence that detracts from the
                                               3
1    Secretary’s conclusion.” Aukland v. Massanari, 257 F.3d 1033, 1035 (9th Cir. 2001)
2    (citations and internal quotations omitted). “‘Where evidence is susceptible to more
3    than one rational interpretation,’ the ALJ’s decision should be upheld.” Ryan v.
4    Comm’r of Soc. Sec., 528 F.3d 1194, 1198 (9th Cir. 2008) (citing Burch v. Barnhart,
5    400 F.3d 676, 679 (9th Cir. 2005)); see also Robbins v. Social Sec. Admin., 466 F.3d
6    880, 882 (9th Cir. 2006) (“If the evidence can support either affirming or reversing
7    the ALJ’s conclusion, we may not substitute our judgment for that of the ALJ.”). The
8    Court may review only “the reasons provided by the ALJ in the disability
9    determination and may not affirm the ALJ on a ground upon which he did not rely.”
10   Orn v. Astrue, 495 F.3d 625, 630 (9th Cir. 2007) (citing Connett v. Barnhart, 340
11   F.3d 871, 874 (9th Cir. 2003)).
12   IV.   DISCUSSION
13         Plaintiff’s contentions all concern alleged errors at step five. Specifically,
14   Plaintiff contends: (1) the ALJ erred in relying on VE testimony regarding full-time
15   work; (2) the ALJ erred in relying on VE testimony regarding occasional capacity for
16   detailed tasks; and (3) substantial evidence does not support the ALJ’s step five
17   determination.    (Joint Submission (“JS”) at 5-7, 15-20, 23-29, 35.)             The
18   Commissioner disagrees, arguing forfeiture, lack of merit, and lack of apparent
19   conflict. (JS at 7-15, 20-23, 29-35.) For the reasons below, the Court affirms.
20         A.     Applicable Legal Standards
21         At step five of the sequential disability analysis, it is the Commissioner’s
22   burden to establish that, considering the claimant’s residual functional capacity, the
23   claimant can perform other work. Garrison v. Colvin, 759 F.3d 995, 1011 (9th Cir.
24   2014) (quoting Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir. 1988)). To make this
25   showing, the ALJ may rely on the testimony of a VE. Tackett v. Apfel, 180 F.3d
26   1094, 1099 (9th Cir. 1999). The ALJ may pose accurate and detailed hypothetical
27   questions to the VE to establish: (1) what jobs, if any, the claimant can do; and (2)
28   the availability of those jobs in the national economy. Garrison, 759 F.3d at 1011.

                                               4
1    The VE then translates the ALJ’s scenarios into “realistic job market probabilities”
2    by testifying about what kinds of jobs the claimant can still perform and whether
3    there is a sufficient number of those jobs available in the economy. Id. (quoting
4    Tackett, 180 F.3d at 1101). “[I]n the absence of any contrary evidence, a VE’s
5    testimony is one type of job information that is regarded as inherently reliable; thus,
6    there is no need for an ALJ to assess its reliability.” Buck v. Berryhill, 869 F.3d 1040,
7    1051 (9th Cir. 2017).
8           B.     The ALJ’s Decision
9           At step five, the VE testified that an individual with Plaintiff’s age, education,
10   work experience, and RFC would be able to perform the requirements of
11   representative occupations such as linen room attendant, hospital cleaner, and
12   dishwasher.    (AR 58-59.)     The ALJ determined that the VE’s testimony was
13   consistent with the information contained in the DOT. (AR 24.) Adopting the VE’s
14   testimony, the ALJ found that there are jobs that exist in significant numbers in the
15   national economy that Plaintiff could perform, and Plaintiff was, therefore, not
16   disabled. (AR 24.)
17          C.     Discussion
18                 1. Full-Time Work
19          Plaintiff contends that the ALJ erred by not restricting his question to the VE
20   at step five to full-time work. (JS at 5-7, 15-18.)
21          At the hearing, the ALJ asked the VE a series of hypothetical questions, asking
22   the VE to consider a hypothetical person with the same age, education, work
23   background and RFC as Plaintiff. (AR 58.) After the VE testified that such a
24   hypothetical person could not do Plaintiff’s past work, the ALJ asked, “Could this
25   person do other work?” (AR 58.) The VE testified that such a person could do some
26   unskilled jobs, such as linen room attendant, hospital cleaner, and dishwasher. (AR
27   59.)
28   ///

                                                5
1          Plaintiff argues that the ALJ’s hypothetical question to the VE was incomplete
2    because it permitted the consideration of part-time work, which is inconsistent with
3    the regulations and agency policy. (JS at 6.) Relying on evidence from Occu
4    Collect,3 which he presented to the Appeals Council, Plaintiff argues that the error is
5    material because “a significant number of jobs within each category of work
6    represent part-time work,” and it is unclear whether the VE would have identified
7    those jobs had the ALJ restricted his question to full-time work. (JS at 6-7.)
8          The Commissioner contends that Plaintiff forfeited his vocational argument by
9    not raising it at the hearing; Plaintiff’s argument is, nevertheless, meritless; and the
10   ALJ is not required to reconcile conflicts between the VE’s testimony and non-DOT
11   sources. (JS at 7-11, 13-15.)
12         Here, the Court finds that Plaintiff forfeited his argument regarding not
13   specifically restricting the hypothetical question to the VE to full-time work. Plaintiff
14   was represented by counsel at the hearing, and counsel did not cross-examine the VE
15   on whether the jobs identified were full-time, despite questioning the VE on two
16   hypothetical questions of his own.4 (AR 60). Thus, Plaintiff forfeited the issue. See
17   Meanel v. Apfel, 172 F.3d 1111, 1115 (9th Cir. 1999) (“[A]t least when claimants are
18   represented by counsel, they must raise all issues and evidence at their administrative
19   hearings in order to preserve them on appeal.”); see also Shaibi v. Berryhill, 883 F.3d
20   1102, 1109-10 (9th Cir. 2017) (holding that challenges to a VE’s job numbers based
21   on an alleged conflict with alternative sources of job information must be raised “in
22   a general sense before the ALJ” to preserve a claimant’s challenge).
23
     3
      According to the Commissioner, Occu Collect is a for-profit company, for which
24   Plaintiff’s attorney is the president and holds a 51% financial interest. (JS at 13 n.6).
25   Plaintiff states that Occu Collect reports data from government sources. (JS at 17.)
26   4
       Plaintiff’s counsel questioned the VE solely on whether past relevant work or any
27   jobs would be available if such an individual had an additional limitation for
     problems concentrating and focusing so that the individual would be off task 15
28   percent of the day on a consistent basis. (AR 60.)
                                                6
1          In the Reply, Plaintiff argues that he is permitted to submit rebuttal evidence
2    to the Appeals Council, and the evidence is timely. (JS at 16). Submitting new
3    evidence to the Appeals Council, however, “does not resolve the forfeiture issue”
4    where claimant failed to raise the argument at the administrative hearing. Shapiro v.
5    Saul, 833 F. App’x 695, 696 (Mem) (9th Cir. 2021) (relying on Meanel and Shaibi
6    and finding “the submission of new evidence to the Appeals Council does not resolve
7    the forfeiture issue, because the issue was not first raised before the ALJ”); see also
8    Ford v. Saul, 950 F.3d 1141, 1159 n.14 (9th Cir. 2020) (challenging a VE’s testimony
9    may occur by cross-examining the VE at the hearing on apparent conflicts, making a
10   request to the ALJ to “submit supplemental briefing or interrogatories contrasting the
11   [VE]’s specific job estimates with estimates of the claimant’s own,” or, raising new
12   evidence before the Appeals Council if the ALJ declines the request for supplemental
13   briefing) (quoting Shaibi, 883 F.3d at 1110); Tommy D. J. v. Saul, 2021 WL 780479,
14   at *4 (C.D. Cal. Mar. 1, 2021) (finding challenge to VE’s testimony forfeited where
15   new evidence was submitted to the Appeals Council but the issue was not raised
16   before the ALJ); McCloud v. Berryhill, 2018 WL 987222, at *4-5 (C.D. Cal. Feb. 20,
17   2018) (finding plaintiff waived challenge on appeal based on the OOH by failing to
18   raise it before ALJ, even though it was raised before the Appeals Council). Plaintiff’s
19   failure to raise the issue at the hearing of whether the VE’s testimony was restricted
20   to full-time work precludes Plaintiff from overcoming forfeiture of that issue.5
21         Plaintiff argues that the Court should not rely on Shapiro because the opinion
22   is unpublished and conflicts with another unpublished opinion, Jaquez v. Saul, 840
23   F. App’x 246 (Mem) (9th Cir. 2021). (JS at 16.) In Jaquez, the Ninth Circuit reversed
24   and remanded on the issue of job numbers where plaintiff submitted evidence to the
25   Appeals Council contradicting the VE’s testimony and the evidence had not been
26   5
      Plaintiff implies that he did not raise the full-time issue at the hearing because it is
27   difficult to anticipate what the VE will testify. (JS at 16.) The Court is not persuaded.
     In this context, asking the VE whether the jobs identified are full-time takes little, if
28   any, preparation and anticipation on behalf of a claimant’s attorney.
                                                7
1    presented to the ALJ. Jaquez, 840 F. App’x at 247. In a footnote, the Ninth Circuit
2    found that plaintiff did not forfeit the issue because “it appears that the Appeals
3    Council considered this evidence in denying [plaintiff’s] appeal.” Id. at 247 n.2
4    (citing Brewes v. Comm’r of Soc. Sec. Admin., 682 F.3d 1157 (9th Cir. 2012)). It
5    appears that the Ninth Circuit in Jaquez may have overlooked a distinguishing factor
6    in Brewes. In Brewes, the Ninth Circuit held that “when a claimant submits evidence
7    for the first time to the Appeals Council, which considers that evidence in denying
8    review of the ALJ’s decision, the new evidence is part of the administrative record,
9    which the district court must consider in determining whether the Commissioner’s
10   decision is supported by substantial evidence.” Brewes, 682 F.3d at 1159-60. Of
11   relevance here is that in Brewes, the claimant had raised the issue to the ALJ about
12   the impact of missing two or more days of work per month and then submitted
13   “additional evidence” from claimant’s treating providers opining that claimant would
14   miss “quite a few days a month” of work to the Appeals Council that “was directly
15   responsive to the vocational expert’s testimony.” Id. at 1163-64. Thus, Brewes is
16   consistent with the process set forth in Meanel and Shaibi, both of which are
17   published and binding decisions. For these reasons, the Court finds Shapiro more
18   persuasive than Jaquez and consistent with the Ninth Circuit’s binding decisions in
19   Meanel, Shaibi, and Brewes. Accordingly, Plaintiff has forfeited his vocational
20   argument by not raising it at the hearing.
21         Even were the Court to assume that Plaintiff’s argument were not forfeited, it
22   would be meritless. First, there is no indication in the record that the VE included
23   the availability of part-time work when answering the hypothetical questions posed
24   at step five. As the Commissioner argues, the ALJ expressly informed the VE prior
25   to the hearing that it was necessary “to consider vocational factors in order to
26   determine whether or not the claimant is able to engage in any substantial gainful
27   activity.” (AR 125.) In addition, the VE, who had over 30 years of experience in
28   vocational rehabilitation consulting and worked as a VE for the Social Security

                                                  8
1    Administration since 1996, presumably knew that an RFC assessment was “an
2    individual’s ability to do sustained work-related . . . activities in a work setting” for
3    “8 hours a day, for 5 days a week,” and that she was asked to identify national jobs
4    that constituted full-time substantial gainful activity. (AR 53, 195-96); Soc. Sec.
5    Ruling (“SSR”) 96-8p, 1996 WL 374184 at *1. Further, during the hearing, there
6    appeared to be no confusion over whether the VE was testifying about the availability
7    of solely full-time work. Not only did Plaintiff’s attorney not ask the VE whether
8    the jobs identified were all full-time, he did not restrict his own hypothetical
9    questions to full-time work. (AR 60.) The record does not support Plaintiff’s
10   speculative argument that the VE did not restrict her testimony to full-time work.
11         Second, Plaintiff’s arguments fail because the ALJ was entitled to rely on the
12   VE’s testimony. “[T]he Social Security Administration relies primarily on the
13   [DOT] for information about the requirements of work in the national economy,” and
14   a VE’s testimony generally should be consistent with it. Massachi v. Astrue, 486
15   F.3d 1149, 1153 (9th Cir. 2007) (quoting SSR 00-4p, 2000 WL 1898704 at *2).
16   When there is a conflict between the DOT and a VE’s testimony, neither
17   automatically prevails over the other. Id. The ALJ must determine whether a conflict
18   exists and, if so, determine whether the expert’s explanation for the conflict is
19   reasonable and whether there is a basis for relying on the expert rather than the DOT.
20   Id. Here, the ALJ found the VE’s testimony consistent with the DOT. (AR 24.)
21         The ALJ was not required to consider whether the VE’s testimony was
22   consistent with Occu Collect, a non-DOT source. See Shaibi, 883 F.3d at 1109-10
23   (finding no duty to inquire into an alleged conflict between the VE’s testimony and
24   non-DOT sources); see also Maxwell v. Saul, 840 F. App’x 896, 899 (9th Cir. Dec.
25   15, 2020) (rejecting plaintiff’s argument that ALJ failed to resolve conflict between
26   VE’s testimony and non-DOT vocational resources because an ALJ “does not have
27   an affirmative obligation to resolve such conflicts”) (citing Shaibi, 883 F.3d at 1109-
28   10); Grether A. D. v. Saul, 2021 WL 1664174, at *8 (C.D. Cal. Apr. 28, 2021)

                                                9
1    (finding ALJ had “no duty to consider whether the vocational expert’s testimony was
2    consistent with [non-DOT] sources [including Occu Collect]”).          In any event,
3    Plaintiff’s lay interpretation and unexplained conclusions about the Occu Collect data
4    does not undermine the VE’s testimony. See David G. v. Saul, 2020 WL 1184434,
5    at *5 (C.D. Cal. Mar. 11, 2020) (“Plaintiff’s subjective lay assessment of the data
6    [from various non-DOT sources] is insufficient to undermine the VE’s analysis.”),
7    aff’d 837 F. App’x 516 (9th Cir. Feb. 22, 2021)).
8           In sum, Plaintiff forfeited his vocational argument, but even assuming he did
9    not, his argument is meritless.
10                2. Occasional Capacity for Detailed Tasks
11          Plaintiff contends that the ALJ erred by not resolving apparent conflicts
12   between his RFC for occasional detailed tasks and the jobs identified by the VE. (JS
13   at 18-20, 23-24.) Specifically, he argues that the ALJ failed to resolve an apparent
14   conflict between the limitation to occasional detailed tasks and the tasks required to
15   perform the linen room attendant job, which involves reasoning Level 3 work. (JS
16   at 19.) Plaintiff further argues that the ALJ failed to resolve an apparent conflict
17   between the limitation to occasional detailed tasks and the detailed but uninvolved
18   tasks required to perform the dishwasher and hospital cleaner jobs, which involve
19   reasoning Level 2 work. (JS at 20.)
20          The VE testified that a person with the RFC the ALJ found to exist could
21   perform the jobs of linen room attendant, hospital cleaner, and dishwasher, stating
22   that all were medium with SVP 2. (AR 59.) When the ALJ asked the reasoning level
23   for the three identified occupations, the VE testified that the hospital cleaner and
24   dishwasher jobs were reasoning Level 2 and “oh, linen room attendant is a 3.” (AR
25   59.)   The ALJ asked for another representative occupation for a person with
26   Plaintiff’s RFC, and the VE testified, “[O]h, well, let me double check if you’re
27   looking at reasoning – oh, a hand packager,” with reasoning Level 2. (AR 59.)
28   ///

                                              10
1             Plaintiff argues that the ALJ failed to resolve an apparent conflict between
2    Level 3 reasoning work and a limitation to occasional detailed tasks. Reasoning
3    Level 3 jobs require the ability to “[a]pply commonsense understanding to carry out
4    instructions furnished in written, oral, or diagrammatic form. Deal with problems
5    involving several concrete variables in or from standardized situations.”6 DOT, App.
6    C, (4th ed. Rev. 1991), 1991 WL 688702.            A linen room attendant “[s]tores,
7    inventories, and issues or distributes bed and table linen and uniforms in
8    establishments, such as hotels, hospitals, and clinics: Collects or receives and
9    segregates, counts, and records number of items of soiled linen and uniforms for
10   repair or laundry, and places items in containers.” DOT No. 222.387-030.
11            Plaintiff’s reliance on Zavalin v. Colvin, 778 F.3d 842 (9th Cir. 2015), is
12   inapposite here. In Zavalin, the Ninth Circuit held that “there is an apparent conflict
13   between the residual functional capacity to perform simple, repetitive tasks, and the
14   demands of Level 3 Reasoning,” and observed that “simple, repetitive” correlates
15   more with a Level 2 reasoning. Zavalin, 778 F.3d at 847. Here, the RFC is different
16   from that in Zavalin, as the ALJ did not limit Plaintiff to performing simple, repetitive
17   tasks, i.e., no detailed tasks. Contrary to Plaintiff’s argument, Zavalin does not stand
18   for the proposition that the ability to perform reasoning Level 3 work has an apparent
19   conflict with a limitation to occasional detailed tasks. Plaintiff does not cite any
20   authorities on point, and it appears that the Ninth Circuit has not yet addressed the
21   issue.
22            Based on this record, it is not clear whether the VE intended to include the
23   linen room attendant job as a representative occupation once she realized that the job
24
     6
25     “There are six GED Reasoning Levels that range from Level One (simplest) to
     Level Six (most complex).” Rounds v. Comm’r Soc. Sec. Admin., 807 F.3d 996, 1002
26   (9th Cir. 2015). “SVP ratings speak to the issue of the level of vocational preparation
27   necessary to perform the job, not directly to the issue of a job’s simplicity, which
     appears to be more squarely addressed by the GED [reasoning level] ratings.” Meissl
28   v. Barnhart, 403 F. Supp. 2d 981, 983 (C.D. Cal. 2005).
                                                11
1    required reasoning Level 3. If the ALJ was going to rely on the VE’s identification
2    of the linen room attendant job, he should have clarified whether a person with
3    Plaintiff’s limitations could perform this job since the VE seemed surprised when she
4    realized that it required a Level 3 reasoning level. (AR 59.) If the VE replied that
5    such a person could still perform the linen attendant job, the ALJ should have
6    “ask[ed] the VE to explain in some detail why there [was] no conflict between the
7    DOT and [Plaintiff’s] RFC,” especially because the ALJ seemed to have reservations
8    about the reasoning level for that job. Lamear v. Berryhill, 865 F.3d 1201, 1205 (9th
9    Cir. 2017); see also Cali v. Berryhill, 2017 WL 1276947, at *6 (C.D. Cal. Apr. 4,
10   2017) (“[T]he [DOT] reflects that each of the representative occupations the ALJ
11   identified at step five requires Level 3 reasoning development – a level of complexity
12   which appears to exceed the abilities of a claimant who can understand, remember,
13   and carry out only “some detailed tasks.”) (internal footnote omitted).
14         Even assuming the ALJ erred by relying on the linen attendant job to find non-
15   disability, any error would be harmless because, contrary to Plaintiff’s argument,
16   there was no apparent conflict between Plaintiff’s limitation to occasional detailed
17   tasks and the remaining jobs, which require Level 2 reasoning. See Shaibi, 883 F.3d
18   at 1110 n.7 (finding error at step five harmless where plaintiff could perform the two
19   remaining jobs identified). Level 2 jobs require the ability to “[a]pply commonsense
20   understanding to carry out detailed but uninvolved written or oral instructions. Deal
21   with problems involving a few concrete variables in or from standardized situations.”
22   DOT, App. C, 1991 WL 688702.
23         Plaintiff argues that the Court should determine that the ability to perform
24   detailed but uninvolved tasks with few variables is consistently required in Level 2
25   work. (JS at 20.) The Court is not persuaded, finding no support for Plaintiff’s
26   argument and ultimate conclusion that a limitation to occasional detailed tasks
27   conflicts with Level 2 work. The Ninth Circuit has cited with approval the notion
28   that a limitation to simple, routine tasks is consistent with Level 2 reasoning. See

                                              12
1    Zavalin, 778 F.3d at 847 (citing with approval Tenth Circuit case noting that Level
2    Two reasoning “appears more consistent” with a limitation to simple, routine tasks).
3    Unpublished Ninth Circuit decisions have concluded that a limitation to simple,
4    repetitive tasks is consistent with Level 2 reasoning. See Turner v. Berryhill, 705 F.
5    App’x 495, 498-99 (9th Cir. 2017) (“The RFC determination limiting [claimant] to
6    ‘simple, repetitive tasks’ . . . is compatible with jobs requiring Level 2 reasoning.”);
7    Lara v. Astrue, 305 F. App’x 324, 326 (9th Cir. 2008) (“[S]omeone able to perform
8    simple, repetitive tasks is capable of doing . . . Reasoning Level 2 jobs.”). It stands
9    to reason, then, that a person who can do more than simple, repetitive tasks can also
10   perform Level 2 reasoning. See Davis v. Saul, 846 F. App’x 464, 466 (9th Cir. 2021)
11   (limitation to simple work, some detailed work, and some 3-4 step tasks consistent
12   with reasoning Level 2); Roberson v. Berryhill, 2017 WL 1173907, at *6 (C.D. Cal.
13   Mar. 29, 2017) (no error where jobs identified by VE required Level 2 reasoning and
14   RFC was for occasional detailed or complex tasks); see also Truong v. Saul, 2019
15   WL 3288938, at *5 (S.D. Cal. July 19, 2019) (RFC limitation to “detailed non-
16   complex instructions” closely tracks Level 2 reasoning requirement for carrying out
17   “detailed but uninvolved” instructions), adopted by 2019 WL 3936153 (S.D. Cal.
18   Aug. 20, 2019). The Court finds no apparent conflict between Plaintiff’s ability to
19   perform occasional detailed tasks and the Level 2 jobs identified.
20         In sum, any error was harmless with respect to Plaintiff’s capacity for
21   occasional detailed tasks and the jobs identified at step five.
22                3. Step Five Determination
23         Plaintiff contends that substantial evidence does not support the ALJ’s step
24   five determination. (JS at 24-29, 35.)
25         Plaintiff, again, relies on data he submitted for the first time to the Appeals
26   Council, namely the Occupational Requirements Survey (“ORS”) and O*NET
27   OnLine. (JS at 25-26.) He argues that this data presented to the Appeals Council
28   rebuts the VE’s testimony regarding the number of jobs available for the identified

                                                13
1    jobs “that do not have bona fide occupational requirements to stand/walk more than
2    six hours in an eight-hour day, to avoid more than occasional interaction with others,
3    and engage in full-time work activity.” (JS at 26.) He argues that a “reasonable
4    person” would not be convinced that the job numbers remained reliable. (JS at 26.)
5    Plaintiff argues that in submitting rebuttal evidence to the Appeals Council, the issue
6    is not forfeited and the evidence is properly in the record. (JS at 28.)
7          As discussed above, Plaintiff forfeited his argument, and submitting new
8    evidence to the Appeals Council does not cure the forfeiture. See Meanel, 172 F.3d
9    at 1115; Shaibi, 883 F.3d at 1109-10; Shapiro, 833 F. App’x at 696.
10         Even were the Court to assume that Plaintiff’s argument were not forfeited, it
11   would be meritless because the ALJ was entitled to rely on the VE’s testimony. The
12   ALJ found the VE’s testimony consistent with the DOT.7 (AR 24.) Plaintiff’s
13   argument focuses on alleged inconsistencies between the VE’s testimony and non-
14   DOT sources. Yet, the ALJ is not required to reconcile conflicts between the VE’s
15   testimony and non-DOT sources, such as the ORS or O*NET OnLine. See Shaibi,
16   883 F.3d at 1109-10 (finding no duty to inquire into an alleged conflict between the
17   VE’s testimony and non-DOT source); see also Maxwell v. Saul, 840 F. App’x 896,
18   899 (9th Cir. Dec. 15, 2020) (rejecting plaintiff’s argument that ALJ failed to resolve
19   conflict between VE’s testimony and non-DOT vocational resources because an ALJ
20   “does not have an affirmative obligation to resolve such conflicts”) (citing Shaibi,
21   883 F.3d at 1109-10); Rosalie M.M. v. Saul, 2020 WL 5503240, at *2 (C.D. Cal.
22   Sept. 11, 2020) (rejecting claim that ALJ was required to address inconsistency
23   between VE testimony and the ORS and O*NET OnLine). Plaintiff does not cite any
24   binding Ninth Circuit decision that finds that a VE must rely on the ORS or O*NET
25   OnLine, or that any other source of job information controls when it conflicts with
26
     7
27     Even assuming the VE’s testimony regarding the linen room attendant job
     conflicted with the DOT, Plaintiff fails to show that the hospital cleaner or
28   dishwasher jobs conflicted with the DOT, as discussed above.
                                               14
